Citation Nr: 0521285	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 15, 
1997, for the establishment of service connection for 
diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1974, and from December 1976 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which established service connection for 
diabetes mellitus, effective January 15, 1997.  The veteran 
appealed, contending he was entitled to an earlier effective 
date for the establishment of service connection.

The veteran provided testimony at a videoconference hearing 
conducted before the undersigned Veterans Law Judge in May 
2005, a transcript of which is of record.

The record reflects that the veteran had also perfected an 
appeal on the issue of entitlement to service connection for 
a heart disorder.  However, service connection was 
established for coronary artery disease by February 2004 
rating decision.  In view of the foregoing, this issue has 
been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  A thorough review of the record shows no written 
communication was received indicating that the veteran was 
seeking service connection for diabetes prior to January 15, 
1997.

3.  No competent medical evidence was of record prior to 
January 15, 1997, which diagnosed the veteran with diabetes.





CONCLUSION OF LAW

The criteria for an effective date earlier than January 15, 
1997, for the establishment of service connection for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the veteran's appeal is from the initial grant of 
service connection for diabetes mellitus.  VA's Office of 
General Counsel indicated in VAOPGCPREC 8-2003 that when VA 
receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  

Further, following receipt of the veteran's Notice of 
Disagreement, the RO sent correspondence to the veteran in 
November 2002 which specifically referred to his earlier 
effective date claim, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the November 2002 SOC, and the 
February 2004 Supplemental Statement of the Case (SSOC) which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran has had the opportunity to present evidence and 
argument in support of his claim, to include at the May 2005 
hearing.  However, it does not appear that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested by the RO.  In addition, the 
Board finds that no additional development to include a 
medical examination and/or opinion is warranted based on the 
facts of this case.  Simply put, any current examination 
would be subsequent to the current effective date, and 
pertain to the current nature and severity of his service-
connected disabilities.  As such, it could not indicate 
whether a claim for service connection for diabetes mellitus 
was filed prior to January 1997.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  In his statements and hearing testimony, the 
veteran has contended that he is entitled to an effective 
date earlier than January 15, 1997, for the establishment of 
service connection for diabetes mellitus.  He indicated at 
his May 2005 hearing that the effective date should be from 
when he was separated from service.  He maintains that the 
medical evidence showed diabetes was present during his 
active service.  For example, he testified that he had 
elevated blood sugar and glucose levels, and that in 1972 he 
was informed that a glucose tolerance test showed he was a 
borderline diabetic.

The veteran's service medical records reflect treatment for a 
variety of medical conditions, including stomach problems 
which were ultimately diagnosed as irritable bowel syndrome 
and resulted in his discharge from active duty.  In addition, 
the record indicates he underwent blood and urinalysis 
testing during service, and there is reference to a diabetes 
screening in June 1974.  However, a thorough review of the 
service medical records does not show an actual diagnosis of 
diabetes during active service.

The record indicates that, prior to January 15, 1997, the 
veteran submitted claims of service connection for various 
disabilities in February 1981, October 1983, September 1984, 
July 1986, February 1987, and May 1990.  He also submitted 
various statements on other issues to VA during this period.  
Further, various medical records were added to his claims 
file, including private medical records from CB, D.O. 
(hereinafter, "Dr. B") which show treatment and/or 
evaluation for a variety of medical conditions.  However, in 
none of his statements did the veteran indicate he was 
seeking service connection for diabetes mellitus, nor was 
such a condition diagnosed by any of the medical evidence on 
file prior to January 15, 1997.

On January 15, 1997, the RO received a statement from the 
veteran in which he indicated he was seeking service 
connection, in part, for diabetes.  He reported that he had 
been tested for diabetes in 1972, that the test showed he did 
have high blood sugar, but not enough to require the daily 
taking of insulin or any type medication to control his blood 
sugar.  Moreover, he reported that he had been taking insulin 
to control his diabetes for the past 5 years.

In an October 1997 private medical statement, Dr. B reported 
that the veteran had been his patient for 20 years, and that 
the veteran had multiple medical problems including diabetes 
mellitus.

Service connection was subsequently denied for diabetes 
mellitus, among other things, by an April 1998 rating 
decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

Following the April 1998 rating decision, the next written 
communication from the veteran in which he referred to his 
diabetes mellitus claim was in April 2000, at which time he 
asserted his diabetes was due to Agent Orange (herbicide) 
exposure while on active duty in Vietnam.  The evidence in 
support of this claim included an April 2000 statement from 
Dr. G who reported that the veteran developed diabetes in 
1981, and opined that it was due to herbicide exposure.  Dr. 
G reiterated these assertions in a May 2002 statement.  
Further, in November 2002, Dr. G submitted glucose testing 
records of the veteran, dated in August 1982, which indicated 
elevated glucose levels.  There is also a handwritten note of 
"diabetes mellitus 1981."  In the cover letter to these 
records, Dr. G stated that most of the veteran's earlier 
reports were lost in a fire at his office more than 5 years 
ago.

Service connection was ultimately established for diabetes 
mellitus by the June 2002 rating decision, effective January 
15, 1997, the date the veteran first filed his claim of 
service connection.  The RO noted that service connection was 
granted on the basis of presumption.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued service 
connecting, based on dioxin exposure, any ... 
disease which may be service connected in the 
future pursuant to the Agent Orange Act of 1991, 
the VA shall promptly thereafter readjudicate all 
claims for any such disease which were voided by 
the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to 
the Court's May 3, 1989 Order.

According to Paragraph 5, the effective date for disability 
compensation based on the re-adjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to re-adjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the re-adjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F.Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  In 
other words, VA is bound by the provisions of Paragraph 3 of 
the stipulation and order, even if the original denial of 
benefits was based on a valid regulation that replaced the 
invalidated 38 C.F.R. § 3.311a.  The disease at issue in the 
9th Circuit decision was prostate cancer, which under the 
regulation in effect in 1994, was not subject to presumptive 
service connection.  The regulation (38 C.F.R. § 3.309(e)) 
was revised in 1996 to include prostate cancer as a 
presumptive disease.  See Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

Following the decision of the 9th Circuit in 2002, VA issued 
a regulation at 38 C.F.R. § 3.816 establishing the criteria 
for determining an effective date for service connection for 
a disease based on Agent Orange exposure.  According to the 
regulation, if a Nehmer class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A Nehmer class member is defined as a 
Vietnam veteran who has a "covered herbicide disease."  A 
"covered herbicide disease" means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991.  38 C.F.R. § 3.816 (2004).

Pursuant to 38 U.S.C.A. § 1116, VA, in 2000, requested that 
the National Academy of Science (NAS) assess whether there 
was a connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published a final rule notice in the 
Federal Register amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for Type 
II diabetes with an effective date of July 9, 2001.  See 66 
Fed. Reg. 23,166 (May 8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date was May 8, 2001.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
January 15, 1997, for the establishment of service connection 
for diabetes mellitus.

As detailed above, the veteran has indicated that his 
effective dated should be from when he was separated from 
service because the medical evidence reflects his diabetes 
was present during his period of active duty.  The Board 
notes that the April 2000 and May 2002 statements from Dr. B 
indicate the veteran was diagnosed with diabetes mellitus in 
1981, which would have been within the first post-service 
year.  However, no such medical evidence was actually on file 
until after January 15, 1997.  In fact, the first competent 
medical evidence of record to show a diagnosis of diabetes 
was Dr. B's October 1997 statement.  Further, Dr. B's April 
2000 statement is the first competent medical evidence to 
indicate this disability was present within the first post-
service year, as well as the first medical opinion of record 
to link the current disability to in-service herbicide 
exposure.

Although there is reference to a diabetes screening in June 
1974 in the service medical records, these records do not 
show an actual medical diagnosis of diabetes while on active 
duty.  With respect to the veteran's testimony that he was 
told in 1972 that he was borderline diabetic, the Court has 
held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case.  

More importantly, the law provides that in assigning the 
effective date for the grant of service connection, VA is 
guided by the date of claim for such disability.  If a 
veteran files a claim for a disability within his first post-
service year, the effective date will be the day following 
his separation from service.  If no such claim is filed 
during that period, the effective date will be from the date 
of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Here, the record reflects that the veteran submitted multiple 
claims and statements to VA for the period following service 
and prior to January 15, 1997, which addressed a variety of 
issues.  Nevertheless, a thorough review of the record does 
not show he submitted a written communication indicating that 
he was seeking service connection for diabetes prior to 
January 15, 1997.  In short, the record does not show he 
filed a valid formal or informal claim for that disorder 
prior to the current effective date.  See Rodriguez, supra.  
Thus, there is no legal basis to assign an effective date 
earlier than January 15, 1997, under the facts of this case.

Despite the veteran's contention that he carried a diagnosis 
of diabetes prior to January 1997, no competent medical 
evidence was of record prior to that date showing such 
diagnosis.  In this regard, the date of VA treatment or 
examination, or the receipt of clinical reports of 
examination or hospitalization may, in some circumstances, 
serve as informal claims "for increase or to reopen," 
establishing a basis for an earlier effective date for the 
subsequent award of VA benefits.  However, such is the case 
only when the disability claimed was already service 
connected at the time the VA treatment was rendered or the 
private treatment report was received.  38 C.F.R. § 3.157.  
Such is not the case here.  Thus, the provisions of 38 C.F.R. 
§ 3.157 are not applicable to claim for an effective date 
prior to January 1997.

For the reasons stated above, the Board finds that the 
veteran is not entitled to an effective date earlier than 
January 15, 1997, for the establishment of service connection 
for diabetes mellitus.



ORDER

Entitlement to an effective date earlier than January 15, 
1997, for the establishment of service connection for 
diabetes mellitus is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


